Citation Nr: 1538554	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate compensable rating for neurological manifestation(s) of the Veteran's service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to December 2000.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2014, the Board remanded the Veteran's claim of entitlement to a compensable rating for any neurological manifestation(s) of the Veteran's service-connected cervical spine disability to the agency of original jurisdiction (AOJ) for further development.  The case has now returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2014 remand, the Board found that a new VA examination addressing the nature and severity of any neurological manifestation(s) of the Veteran's cervical disability was warranted as there was an indication that the Veteran's condition had worsened and the Veteran's most recent VA examination, performed in January 2011, was outdated. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Furthermore, since the Veteran's appeal stems from the initially assigned rating following the grant of service connection, the Board asked the examiner to address whether there were any neurological manifestation(s) of the Veteran's cervical spine disability at any point since June 23, 2010 (the effective date of the award of service connection).  In this regard, the Board notes that, where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, sperate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Initially, the Board notes that there appears to be outstanding VA treatment records.  Specifically, the record indicates that a VA examination was performed in October 2014.  See Deferred Rating Decision, November 2014.  However, following a thorough review of the record, the Board notes that the October 2014 examination report is not associated with the record.  On remand, any VA treatment records relevant to the Veteran's claim not already associated with the claims file must be obtained and associated with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered).

Furthermore, with regard to the Board's directive that the Veteran be scheduled for a new examination, in July 2015, a VA opinion was obtained.  In the report, the examiner indicated that he reviewed the Veteran's available treatment records, and stated that the review of the Veteran's claims file was sufficient to render an opinion and that an examination of the Veteran was not necessary.  The examiner pointed to the results of the October 2014 neurological examination (which, again, the Board notes is not of record) during which the Veteran complained of feeling a "knot" in his neck and recurrent sharp pain from the neck, over his head, and through his right eye, as well as right or left arm numbness.  The July 2015 examiner indicated that a neurological examination was performed in October 2014 and that no neurological deficits were noted.  With regard to the question of whether the Veteran's cervical spine manifested any neurological impairments during the course of the appeal period, the July 2015 examiner stated that the Veteran's medical history prior to his surgery was "no longer relevant" as it was ten years since the Veteran's surgery, and any neurological manifestation(s) prior to the surgery were no longer relevant to his current condition.

With regard to the July 2015 VA opinion, the Board finds that this is inadequate to fairly adjudicate the Veteran's claim for a number of reasons.  First, it is unclear whether a neurological examination was performed in accordance with the Board August 2014 remand directive.  Specifically, while the July 2015 examiner stated that a neurological examination was performed in October 2014, the November 2014 deferred rating decision states that a neurological examination was not performed.  Again, when there is an indication of worsening, and the available evidence is too old for an evaluation of the claimant's current condition, VA duty to assist includes providing him with a new examination.  See Snuffer, supra.  Second, the July 2015 examiner failed to provide an opinion as to the severity of any neurological manifestation(s) of the Veteran's service-connected cervical spine disability since the effective date of the award of service connection as instructed by the August 2014 remand.  Since any neurological manifestation(s) of the Veteran's cervical spine disability is potentially relevant to the Veteran's claim for a higher rating, the Board finds that an opinion addressing this matter is necessary.  See Fenderson, supra.  Finally, the Board notes that the July 2015 VA examiner stated that the Veteran underwent surgery on his cervical spine more than ten years ago.  However, the record indicates that the Veteran's surgery was performed in December 2010.  Thus, it appears that the opinion report is based on an inaccurate factual premise and is, therefore, in adequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Thus, the Veteran should be scheduled for a new VA examination by a different VA examiner to address the nature and severity of any neurological manifestation(s) of his service-connected cervical spine disability, including the nature and severity of any manifestation(s) since the effective date of the grant of service connection (June 23, 2010).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The AOJ should also give the Veteran another opportunity to provide additional information and/or outstanding evidence pertinent to the claim on appeal (to include any pertinent, private (non-VA) treatment for any neurological manifestation(s) of his service-connected cervical spine).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided an opportunity to submit or identify any additional, outstanding private treatment records referable to any neurological manifestation(s) of his service-connected cervical spine.  

2.  The AOJ should also obtain any outstanding VA treatment records since March 2013, including the October 2014 VA examination report referenced in the July 2015 VA opinion.  

3.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo a VA neurological examination by an examiner other than the July 2015 VA examiner.  The contents of the entire electronic claims file must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and any lay statements of record.  All indicated tests and studies should be accomplished (with all findings made available to the examination prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically address whether, at any point since the effective date of the award of service connection (June 23, 2010), the Veteran's service-connected cervical spine disability resulted in any neurological manifestation(s).  If so, the examiner should comment on the existence, frequency, and/or extent of such.  The examiner is specifically requested to discuss the existence of neurologic impairment before and after cervical spine surgery in December 2010.

The examiner should provide an assessment of each such neurological manifestation(s) since June 23, 2010, as mild, moderate, moderately severe, or severe, for the time period before and after cervical spine surgery in December 2010.

All examination findings, along with a complete rationale for any conclusions reached, must be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

